Title: From Alexander Hamilton to Timothy Pickering, [10 February 1797]
From: Hamilton, Alexander
To: Pickering, Timothy



[New York, February 10, 1797]
Dr Sir

If I recollect right, Chancellor Livingston while Secy for foreign Affairs reported a censure upon Our Commissioners who made the peace with G Britain for not obeying their instructions with regard to France. Will you favour me in confidence with the real state of this business? I was at the time a member of Congress. It was immediately on the arrival of the provisional articles.
I trust my Dear Sir effectual measures are taking to bring us to some issue with France to ascertain whether her present plan is to be persisted in or abandonned. For surely our Commerce ought not to be thus an undefended prey.
Yrs truly

A HFeby 10. 1797
T Pickering Esq

